Citation Nr: 1021633	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-25 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of a splenectomy, granted under 38 U.S.C.A. § 1151.

2.  Entitlement to secondary compensation for a bowel 
obstruction as a residual of a splenectomy, granted under 
38 U.S.C.A. § 1151.

3. Entitlement to secondary compensation for a heroin 
addiction and a seizure disorder as a residual of a 
splenectomy, granted under 38 U.S.C.A. § 1151.

4.  Entitlement to service connection for generalized anxiety 
disorder.

5.  Entitlement to a total rating based on individual 
unemployability (TDIU).



ATTORNEY FOR THE BOARD

R. Morales

INTRODUCTION

The Veteran served on active duty from April 1955 to February 
1959.

This appeal comes before the Board of Veterans' Appeals 
(Board) rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
The Veteran attended a hearing before the undersigned in July 
2006.  The appeal was remanded for additional development in 
July 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Since the July 2007 remand, various correspondence, including 
the supplemental statement of the case (SSOC), a request for 
information regarding treatment records, a notice letter, and 
notice of a scheduled VA examination have all been sent to 
different addresses.  These addresses include [redacted]
Street in Los Angeles; [redacted] in Venice; and [redacted]
in Lancaster.  Some of these have been returned to sender.  
It is unclear how these particular addresses were chosen, 
though the Venice address appears to be the home of his wife 
or ex-wife.  The Veteran's VA treatment records indicate that 
he is part of a homeless Veterans program.  If the Veteran is 
homeless, this may explain the difficulty in contacting him 
via mail.  The Board notes that, if a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  However, while VA is not required to make 
endless efforts to determine the Veteran's address, simply 
sending different letters, each of import, to different 
addresses, does not satisfy the requirements of the duty to 
assist.  On remand, a letter should be sent to the Veteran at 
each address on file asking him to contact VA and confirm his 
contact information.

If the Veteran contacts VA and provides contact information, 
then the instructions set forth in the July 2007 remand 
should be followed.  As it is impossible to tell whether the 
Veteran received any of the mail sent to him since the July 
2007 Remand, the Board must assume that those instructions 
have not been carried out.  As such, the text of that remand 
and its orders is set forth again below:

In a March 1999 rating decision, the RO denied the Veteran's 
claims of secondary compensation for heroin addiction and a 
seizure disorder as residuals of a splenectomy granted under 
38 U.S.C.A. § 1151, and TDIU. Statements from the Veteran 
received in April and June 1999 were construed as notice of 
disagreement with the March 1999 rating denial. In addition, 
in February 2006, the RO denied the Veteran's claim of 
entitlement to service connection for a generalized anxiety 
disorder. A notice of disagreement regarding the rating 
decision was received by the RO in March 2006.

VA has not yet issued Statements of the Case as to the issues 
of secondary compensation for heroin addiction and a seizure 
disorder as residuals of a splenectomy granted under 38 
U.S.C.A. § 1151, TIDU, and entitlement to service connection 
for generalized anxiety disorder. The Court of Appeals for 
Veterans claims has held that the filing of a NOD initiates 
the appeal process, and that the failure of the RO to issue 
an SOC is a procedural defect requiring a remand. See 
Manlicon v. West, 12 Vet. App. 238 (1999).  A supplemental 
statement of the case is not an appropriate vehicle to 
satisfy the regulatory requirements of 38 C.F.R. § 19.31(a).

The Board is, therefore, obligated to remand these issues so 
that the Veteran may continue the appeal process.

With respect to the appeal of a rating in excess of 20 
percent for residuals of a splenectomy, granted under 38 
U.S.C.A. § 1151, it is noted that a VA medical examination 
for residuals of a splenectomy was performed in January 2004. 
The examination report is equivocal regarding any splenectomy 
residuals. The report indicated that the level of disability 
due to splenectomy residual is moderate, yet any residuals 
are not specified. The note following 38 C.F.R. § 4.117, 
Diagnostic Code 7706, splenectomy, indicates that 
complications of a splenectomy may be rated separately. 
Another medical examination to specify any splenectomy 
residuals such as scars or infections is necessary.

The development of the record regarding the issue of 
entitlement to secondary compensation for bowel obstruction 
as a residual of a splenectomy granted under 38 U.S.C.A. § 
1151 is incomplete.  The Veteran has alleged additional 
surgeries at the USC University Hospital in LA.  A request 
for information from that facility was made with negative 
results. Included in the response was a suggestion that VA 
try to obtain records from the LAC-USC Medical Center at 1200 
N. State Street, Los Angeles, CA 90033.  The RO failed to 
follow-up on this suggestion.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran at the 
addresses on [redacted] Street in Los 
Angeles; [redacted] in Venice; [redacted]
in Lancaster; (All in California) and any 
other addresses on file.  Ask the Veteran 
to contact VA and provide his current 
mailing address and phone number.

2.  If the Veteran contacts VA and 
provides contact information, then the 
instructions set forth below should be 
followed.  All attempts to follow these 
instructions should be documented in the 
claims file.

3.  Review the claims file and ensure that 
all notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  When this action is complete, 
issue a statement of the case and 
notification of the Veteran's appellate 
rights on the issues of secondary 
compensation for heroin addiction and a 
seizure disorder as residuals of a 
splenectomy granted under 38 U.S.C.A. § 
1151, TIDU, and entitlement to service 
connection for generalized anxiety 
disorder.  The Veteran is reminded that to 
vest the Board with jurisdiction over his 
claims, timely substantive appeals to the 
March 1999 and February 2006 rating 
decisions denying the aforementioned 
claims must be filed.  38 C.F.R. § 20.202 
(2006).  If the Veteran perfects an appeal 
as to these issues, the case should be 
returned to the Board for appellate 
review.

4.  Contact the Veteran and request that 
he provide authorization forms necessary 
to allow the AMC to obtain his treatment 
records from LAC-USC Medical Center at 
1200 N. State Street, Los Angeles, CA 
90033.  Obtain the records and associate 
them with the claims folder.

5.  Schedule the Veteran for a VA medical 
examination to assess the residuals of the 
splenectomy.  Any appropriate tests or 
studies should be performed.  The examiner 
is requested to specify any residuals of 
the Veteran's splenectomy in detail, to 
include any scars or infections or other 
residuals.  The claims folder should be 
made available to the examiner for review 
before the examination.

6.  After completion of the above, and any 
additional development of the evidence 
that may be deemed necessary, the AMC 
should review the record and readjudicate 
each of the issues on appeal.  If any 
benefit sought remains denied, the Veteran 
and his representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

